    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 1 of 15 PageID #:211




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KATHERINE TRELIVING,
on behalf of Plaintiff and a class,
                                                          Case No. 1:20-cv-06923
               Plaintiff,
                                                          District Judge Sara L. Ellis
       v.
                                                          Magistrate Judge Beth W. Jantz
DOVENMUEHLE MORTGAGE, INC.

               Defendant.


            DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                  MOTION TO DISMISS UNDER RULE 12(b)(6)

       Plaintiff brings this lawsuit against Defendant Dovenmuehle Mortgage, Inc. (“DMI”) and

asserts one individual claim under certain provisions of the Fair Debt Collection Practices Act

(“FDCPA”) and one putative class claim under the same statute. As explained below, Plaintiff’s

individual and putative class claims fail as a matter of law and should be dismissed.

       Plaintiff allegedly received a home equity loan from BMO Harris Bank, N.A. (“BMO”).

Complaint (“Cmplt.”) [Dkt. # 1-2], ¶¶ 15-17. According to Plaintiff, the debt related to this loan

was previously released in connection with litigation between herself and BMO. Id. ¶ 20.

Plaintiff alleges that BMO engaged DMI to service certain mortgage loans and that DMI sent

two letters to Plaintiff in August and September 2020, respectively. Id. ¶¶ 21-29. Plaintiff

alleges that the letters demanded payment of the debt, which allegedly had been released. Id.

¶¶ 24, 29. Based on these allegations, Plaintiff asserts an individual claim against DMI under

sections 1692c, 1692e, and 1692g of the FDCPA. Id. ¶¶ 31-36. Plaintiff also asserts a putative

class claim under section 1692e(14), which prohibits a debt collector from using a name other

than its “true name” in connection with the collection of a debt. Id. ¶ 37-38.
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 2 of 15 PageID #:212




        As explained below, Plaintiff’s individual and putative class claims against DMI fail as a

matter of law and should be dismissed under Rule 12(b)(6). First, the two letters at issue were

not sent “in connection with the collection of a debt,” which is a required element for all of

Plaintiff’s claims. Gburek v. Litton Loan Serv., LP, 614 F.3d 380, 384 (7th Cir. 2010). The

letters did not demand payment, declare that Plaintiff’s loan was in default or was subject to

foreclosure, or otherwise attempt to collect on any debt. Cmplt., Ex. A & B. Instead, the two letters

were sent for informational purposes and to provide an update on the status of Plaintiff’s loan. Under

long-standing Seventh Circuit precedent, these types of informational letters are not attempts to collect

a debt and do not give rise to liability under the FDCPA. Bailey v. Sec. Nat’l Serv. Corp., 154 F.3d

384, 388-89 (7th Cir. 1998). For this reason, Plaintiff’s individual and putative class claims fail as a

matter of law, and her Complaint should be dismissed in its entirety.

        Plaintiff’s putative class claim under section 1692e(14) of the FDCPA also fails for the

additional reason that DMI’s alleged use of a name other than its “true name” is not “material”

because it could not have any effect on Plaintiff’s behavior. Materiality is a required element of a

claim under section 1692e, and Plaintiff’s putative class claim therefore fails for this additional reason.

        Moreover, Plaintiff’s individual claim under section 1692c fails for the additional reason that

Plaintiff does not allege and cannot plausibly allege that DMI knew Plaintiff was represented by

counsel when it allegedly sent the two letters at issue.

        Therefore, as explained in detail below, Plaintiff’s individual and putative class claims fail as a

matter of law and should be dismiss under Rule 12(b)(6). Because amendment would be futile,

Plaintiff’s Complaint should be dismissed in its entirety and with prejudice.




                                                     2
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 3 of 15 PageID #:213




                       PLAINTIFF’S ALLEGATIONS AND CLAIMS1

       Plaintiff alleges that BMO filed a lawsuit against her in 2019 in the Circuit Court of Cook

County seeking to collect money allegedly owed on a defaulted “Equity Line Credit Line

Agreement and Disclosure” (the “Loan”). Cmplt. ¶ 15. According to Plaintiff, in connection

with that lawsuit, she obtained a release of all of BMO’s claims against her. Id. ¶ 20.

       Plaintiff alleges that DMI sent her a letter dated August 27, 2020, a copy of which is

attached as Exhibit A to the Complaint. Id. ¶ 21. The August 27, 2020 letter provides notice of

the transfer of the servicing of the Loan, as required by the Real Estate Settlement Procedures

Act (“RESPA”).      Cmplt., Ex. A (hereinafter, the “RESPA Letter”); see also 12 U.S.C.

§ 2605(c)(1) (requiring a transferee servicer of a federally related mortgage loan to notify the

borrower of any servicing transfers).      The RESPA Letter states that BMO has “engaged

Dovenmuehle Mortgage, Inc. (DMI), an industry leader in mortgage loan servicing, to service

the [Loan] in BMO’s name.” Cmplt., Ex. A at p. 1. A “Notice of Servicing Transfer” is attached

to this letter and provides addresses and phone numbers to contact with questions about the

servicing of the Loan and about the transfer of the servicing. Id. at p. 3-4. The Notice of

Servicing Transfer also listed the amount of the next three monthly installments pursuant to

Illinois law governing servicing of residential mortgages. See 205 ILCS 5/48.2(e)(2).

       Plaintiff further alleges that DMI sent her a second letter dated September 18, 2020, a

copy of which is attached as Exhibit B to the Complaint. Cmplt. ¶ 28. The letter is entitled “Fair

Debt Collection Practices Act Validation Notice.” Cmplt., Ex. B (hereinafter, the “Validation

Notice”). The Validation Notice lists the amount owed on the Loan as $59,191.26; states that the

debt is owed to BMO; and sets forth certain information regarding how Plaintiff could dispute

1
       DMI accepts the factual allegations in the Complaint for purposes of this motion only and
reserves its right to contest the factual allegations at an appropriate time in the future.

                                                 3
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 4 of 15 PageID #:214




the debt or request the name of any original creditor. Id. at p. 1-2. The Validation Notice is sent

on BMO letterhead. Id. At the bottom of the second page, the Validation Notice specifically

states that “[t]his notice is being provided for informational purposes only.” Id. (underlining in

original).

        Based on these allegations, Plaintiff asserts one individual claim, which alleges that DMI

violated sections 1692e, 1692e(2), 1692e(10), and 1692g of the FDCPA by allegedly “misstating

that money was owed and demanding payment of money not owed.” Cmplt. ¶¶ 32-34. Plaintiff

also alleges that DMI violated section 1692c of the FDCPA by allegedly “contacting a

represented party directly.” Id. ¶ 36. Plaintiff seeks actual and statutory damages, attorneys’

fees, litigation expenses and costs, and such other relief as the Court deems proper. Id. at p. 6.

        Plaintiff also asserts one putative class claim, which alleges that DMI violated section

1692e(14) of the FDCPA by allegedly using a “business, company, or organization name other than

the true name of the debt collector’s business, company, or organization.” Id. ¶¶ 37-38. Plaintiff

seeks to represent a putative class defined as:

        (a) all individuals (b) who were sent a letter (such as but not limited to Exhibit B) by
        Defendant Dovenmuehle (c) purporting to come from BMO Harris Bank
        (d) concerning a debt that was in default at the time Dovenmuehle first became
        involved with it (e) which letter was sent on or after a date one year prior to the filing
        of this action and on or before a date 21 days after the filing of this action.

Id. ¶ 40.2

                                         LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6) for failure to state a claim upon

which relief can be granted, a complaint must “contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

2
        DMI denies that the putative class can be certified under Rule 23 and reserves its right to
contest class certification at an appropriate time in the future.

                                                    4
     Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 5 of 15 PageID #:215




(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible if the plaintiff has pled “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. A plaintiff must plead

more than “labels and conclusions” and “a formulaic recitation of the elements of a cause of

action.” Twombly, 550 U.S. at 555.

                                             ARGUMENT

        As explained below, Plaintiff’s individual and putative class claims under the FDCPA fail as a

matter of law because neither the RESPA Letter nor the Validation Notice were sent “in connection

with the collection of a debt.” Plaintiff’s putative class claim fails for the additional reason that DMI’s

alleged use of a name other than its “true name” is not a “material” violation of section 1692e(14).

Finally, Plaintiff’s claim under section 1692c fails for the additional reason that DMI did not know

that Plaintiff was allegedly represented by counsel. Therefore, Plaintiff’s Complaint should be

dismissed in its entirety and, because any amendment would be futile, the Complaint should be

dismissed with prejudice.

I.      DMI Did Not Send Letters to Plaintiff in Connection with the Collection of a Debt.

        For claims under sections 1692c, 1692e, and 1692g of the FDCPA, “two threshold criteria

must be met.” Gburek, 614 F.3d at 384. “First, the defendant must qualify as a ‘debt collector.’” Id.3

“Second, the communication by the debt collector that forms the basis of the suit must have been

made ‘in connection with the collection of any debt.’” Id. Plaintiff’s individual and putative class

claims are premised on the RESPA Letter and Validation Notice.4


3
      For purposes of this motion, DMI does not challenge whether it qualifies as a “debt collector.”
However, DMI reserves its right to challenge this issue at an appropriate time.
4
        Because the RESPA Letter and Validation Notice are attached to the Complaint and are
central to Plaintiff’s claims, the Court can consider them without converting this motion into a
motion for summary judgment. Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).

                                                    5
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 6 of 15 PageID #:216




        Whether a communication is sent “in connection with” an attempt to collect a debt is a

question of objective fact. Ruth v. Triumph P’ships, 577 F.3d 790, 798 (7th Cir. 2009). The

Seventh Circuit has held that a letter listing payments due under a forbearance agreement and

expressing a desire to “work with” the debtors in making payments did not qualify as an attempt

to collect a debt because the letter did “not ‘demand’ any payment whatsoever,” but instead

merely informed the debtors “about ‘the current status’ of their account.” Bailey, 154 F.3d at

388-89. In contrast, the Seventh Circuit has found that a letter offering to discuss “foreclosure

alternatives” and asking for a borrower’s financial information in order to initiate debt-settlement

activities did qualify as an attempt to collect a debt. Gburek, 614 F.3d at 383.

         The Seventh Circuit has set forth three factors for a court to consider in determining

whether a communication was sent in connection with the collection of a debt: (1) the absence

of a demand for payment; (2) the nature of the parties’ relationship; and (3) the purpose and

context of the communication, viewed objectively. Gburek, 614 F.3d at 385. Under these

factors, the RESPA Letter and the Validation Notice were not sent “in connection with” the

collection of a debt, and Plaintiff’s individual and putative class claims therefore fail as a matter of law.

        A.      The RESPA Letter was not sent in connection with the collection of a debt.

        District courts in the Seventh Circuit have held that letters sent under RESPA’s servicing

transfer notification requirements are not sent “in connection with the collection of any debt” and

therefore cannot support claims brought under the FDCPA. See, e.g., O’Connell v. Bayview Loan

Serv., LLC, No. 15-cv-1342, 2016 WL 1069079, at *2-3 (E.D. Wis. Mar. 17, 2016) (holding that

“RESPA introductory letter” is “not a communication ‘in connection with the collection of any debt’”

and dismissing FDCPA claim); Shelley v. Ocwen Loan Serv., LLC, No. 1:13-cv-506, 2013 WL

4584649, at *5-7 (S.D. Ind. Aug. 28, 2013) (holding that letter providing notice of servicing transfer



                                                     6
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 7 of 15 PageID #:217




“was not a communication that triggered the requirements of the FDCPA” and dismissing claims);

Thompson v. BAC Home Loans Serv., L.P., No. 2:09-cv-311, 2010 WL 1286747, at *3-5 (N.D. Ind.

Mar. 26, 2010) (holding that RESPA servicing transfer notice was not sent “in connection with” an

attempt to collect a debt and dismissing FDCPA claim); see also Kelley v. Nationstar Mortg., LLC,

No. 3:13-cv-00311, 2013 WL 5874704, at *3-4 (E.D. Va. Oct. 31, 2013) (holding that “notice of

servicing transfer under RESPA” was not sent in connection with the collection of a debt and

dismissing FDCPA claim).

         As these cases demonstrate, a RESPA servicing transfer letter, such as the RESPA Letter

attached as Exhibit A to the Complaint, is not an attempt to collect a debt under the three factors used

in the Seventh Circuit. See Gburek, 614 F.3d at 385. First, the RESPA Letter at issue here does not

demand payment of a debt. Id. The RESPA Letter “does not address the status of the Plaintiff’s home

mortgage loan, declare that it is in default, or demand any payment pursuant to such default.”

Thompson, 2010 WL 1286747, at *4. The letter indicates the “amount that is due” on the Loan but

does not indicate that DMI is “undertaking collection efforts for missing or late payments.” Id.

Rather, the RESPA Letter “provid[es] information about the new servicer, including its payment

remittance address.” Id. Moreover, “[t]here is no mention of default, delinquency, or foreclosure.” Id.

Thus, the first factor weighs against a finding that the RESPA Letter was an attempt to collect a debt.

        Second, “the parties did not have any relationship prior to the letter.” Shelley, 2013 WL

4584649, at *6. “In fact, that is the very purpose of the letter—to alert Plaintiff[] of [DMI’s] new role”

as the servicer of her Loan. Id. Based on the letter’s description of DMI’s new role as the servicer

and the explanation of how future transactions would transpire, it is apparent that DMI was not

attempting to collect a debt but instead was “introducing itself and providing information of how the

relationship should be handled in the future, not about how the [Loan] was handled in the past.” Id.



                                                   7
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 8 of 15 PageID #:218




(emphasis in original). Thus, this factor also supports a conclusion that the RESPA Letter “was not a

communication in connection with the collection of any debt.” Id.

        Third, the purpose and context of the RESPA Letter demonstrate that it is “introductory and

informative and related to ordinary loan servicing matters.” O’Connell, 2016 WL 1069079, at *3.

The letter “provides essential details consistent with RESPA to inform the [Plaintiff] of the change in

servicer.” Id. It does not demand Plaintiff’s “personal information” in order to initiate a process to

avoid foreclosure, like the letter in Gburek. Id. Instead, the RESPA Letter merely sets forth the

information that RESPA requires for a servicing transfer notice, including the effective date of the

transfer and the identity and contact information of the transferee servicer. See, e.g., 12 U.S.C.

§ 2605(b)(3) (setting forth required contents of servicing transfer notice). Accordingly, the third and

final factor also supports a finding that the RESPA Letter was not a debt collection attempt.

        Thus, as in O’Connell, Shelley, and Thompson, all three relevant factors support a finding that

the RESPA Letter was not sent in connection with the collection of a debt. As the Shelley court noted,

“if this communication were sufficient to fall under the FDCPA, then it would open the floodgates for

litigation even more in an area of the law already susceptible to abuse.” Shelley, 2013 WL 4584649,

at *7. Accordingly, the RESPA Letter cannot support Plaintiff’s claims under the FDCPA.

           B. The Validation Notice was not sent in connection with the collection of a debt.

        Like the RESPA Letter, the Validation Notice was not sent in connection with the collection

of a debt. Instead, the Validation Notice merely attempts to inform Plaintiff about the current status of

her Loan. The Seventh Circuit has held that such purely informational letters cannot support a claim

for liability under the FDCPA. See Bailey, 154 F.3d at 386 (letter that “merely inform[ed] the

[plaintiffs] about ‘the current status of’ their account” was not an attempt to collect a debt). This is

true even if the letter allegedly references a debt that has previously been discharged. See, e.g.,



                                                   8
    Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 9 of 15 PageID #:219




Whalen v. Specialized Loan Serv., LLC, 155 F. Supp. 3d 905, 910-11 (W.D. Wis. 2016) (dismissing

claim based on letter stating a “debt is owed,” even though debt was allegedly discharged, because

letter was not an attempt to collect a debt).

        For example, the court in Whalen examined two letters. The first letter did not “include a

request for payment or a threat of adverse consequences” but instead merely provided information

about the status of the loan, including the amount owed and the fact that fees or interest might accrue.

Id. at 910. The court held that this letter was not at attempt to collect a debt and therefore dismissed

the plaintiff’s FDCPA claim to the extent it was based on the letter. Id. at 910-11. A copy of that first

letter was publicly filed in the docket in Whalen and is attached hereto as Exhibit 1.5 The contents of

that letter are materially identical to the Validation Notice at issue here. Both the letter from Whalen

and the Validation Notice here disclose the amount of the alleged debt and the identity of the creditor

and include statements required by section 1692g(a) of the FDCPA.

        In contrast, the second letter considered by the Whalen court stated that the Loan was in

“serious default,” that foreclosure “may be imminent,” and that the defendant would “discuss

alternative payment plans” with the plaintiff if she wanted to “keep [her] home.” Id. at 911.

Based on this language, the court found the second letter was an attempt to collect a debt and

declined to dismiss the FDCPA claim to the extent it was based on that second letter.

        The Validation Notice attached as Exhibit B to the Complaint is analogous to the first

letter considered in Whalen. The Validation Notice is informational and is not an attempt to

collect a debt. To be sure, the Validation Notice includes a disclaimer stating that the letter is

“an attempt to collect a debt.” Cmplt., Ex. B, at p. 1. However, the Seventh Circuit has


5
       The Court can “take judicial notice” of “public court documents filed in other lawsuits”
without converting this motion into a motion for summary judgment. PharMerica Chicago, Inc.
v. Meisels, 772 F. Supp. 2d 938, 947 (N.D. Ill. 2011).

                                                   9
   Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 10 of 15 PageID #:220




specifically held that such a disclaimer “does not automatically trigger the protections of the

FDCPA, just as the absence of such language does not have dispositive significance.” Gburek,

614 F.3d at 386, n.3 (citing Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 400 (6th Cir. 1998)).

        In addition, all three of the relevant factors support a finding that the Validation Notice

was not sent in connection with the collection of a debt. First, the Validation Notice does not

demand payment from Plaintiff, declare that the Loan is in default or subject to foreclosure, list a due

date for a payment, provide any information about how Plaintiff could make payments, attempt to set

up a payment plan, or otherwise attempt to collect any debt. Cmplt., Ex. B.

        Second, the parties had no prior relationship because DMI had just begun servicing the Loan.

See Cmplt., Ex. A (noting transfer of servicing to DMI in September 2020). Thus, the status of the

parties’ relationship suggests that the letter was intended to provide an introduction and update

regarding the Loan status, not to attempt to collect a debt. See Shelley, 2013 WL 4584649, at *6

(initial letter between servicer and borrower was not an attempt to collect a debt).

        Third, the purpose of the Validation Notice was informational. Indeed, the letter specifically

states that it “is being provided for informational purposes only.” Id. at p. 2 (underlining in original).

The court in Whalen noted a similar disclaimer in the first letter, which stated that the notice was

provided “for informational purposes only” with respect to borrowers whose loans had been

discharged in bankruptcy. 155 F. Supp. at 911. Like the first letter in Whalen, the Validation Notice

provided information about the current status of the Loan and set forth the information required in the

notice provisions in section 1692g(a) of the FDCPA, which requires a notice setting forth the amount

of the debt, the identity of the creditor, and certain other statements. 15 U.S.C. § 1692g(a). Moreover,

the Validation Notice served the purpose for which it was intended, i.e., to provide Plaintiff with




                                                   10
      Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 11 of 15 PageID #:221




information on how to dispute the alleged debt. Accordingly, the Validation Notice did not deprive

Plaintiff of any of her rights under the FDCPA.

         Thus, like the first letter in Whalen, the Validation Notice was not sent in connection with the

collection of a debt. Instead, both the RESPA Letter and the Validation Notice merely attempted to

provide information on “the current status” of Plaintiff’s Loan, which does not fall under the FDCPA.

Bailey, 154 F.3d at 386. Because neither the RESPA Letter nor the Validation Notice were attempts

to collect a debt, neither letter can support an FDCPA claim, and Plaintiff’s individual and putative

class claims should therefore be dismissed in their entirety. See Gburek, 614 F.3d at 384.

II.      Plaintiff’s Putative Class Claim Under Section 1692e(14) Additionally Fails Because
         DMI’s Alleged Use of a Name Other Than Its “True Name” is Not Material.

         Plaintiff asserts a putative class claim under section 1692e(14) of the FDCPA. Cmplt. ¶¶ 37-

45. Section 1692e(14) provides that:

         A debt collector may not use any false, deceptive, or misleading representation or
         means in connection with the collection of any debt. Without limiting the general
         application of the foregoing, the following conduct is a violation of this section:

         . . . (14) The use of any business, company, or organization name other than the true
         name of the debt collector’s business, company, or organization.

15 U.S.C. § 1692e(14). Plaintiff suggests that DMI violated this provision by sending the Validation

Notice on BMO letterhead and not using DMI’s name in that letter. Cmplt. ¶¶ 37-38, 40.

         However, DMI’s alleged use of a name other than its “true name” is not a “material” violation

of the FDCPA. The Seventh Circuit has explained that materiality is a required element of a claim

under section 1692e of the FDCPA. Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012) (citing Hahn

v. Triumph P’ships LLC, 557 F.3d 755, 757-58 (7th Cir. 2009)). A false or misleading statement is

“material” if it has “the ability to influence a consumer’s decision.” Lox, 689 F.3d at 826 (quoting

O’Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 942 (7th Cir. 2011) (emphasis in

original)).
                                                   11
   Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 12 of 15 PageID #:222




        Using BMO’s name, as opposed to DMI’s name, on the Validation Notice could not have

influenced any decision by Plaintiff. In either case, the Loan referenced in the Validation Notice was

allegedly owed to BMO. See Cmplt., Ex. B. The Validation Notice provided contact information if

Plaintiff had questions or wished to dispute the alleged debt. Id. Moreover, just one month before

receiving the Validation Notice, Plaintiff admittedly received the RESPA Letter, which specifically

lists DMI’s full name, states that DMI will begin servicing the Loan in BMO’s name, and provides a

phone number and address to contact with questions regarding the servicing of the Loan or the transfer

of the servicing. Cmplt., Ex. A. Thus, the use of BMO’s name and letterhead on the Validation

Notice could not have influenced any decision by Plaintiff and therefore is not “material.”

        In similar cases, courts have held that the alleged misidentification of a debt collector does not

give rise to a material statutory violation. See DiGiacomo v. Midland Credit Mgmt., Inc., No. 16-cv-

1875, 2019 WL 1349483, at *3 (E.D.N.Y. Mar. 26, 2019). In DiGiacomo, the defendant allegedly

used a “former fictitious name” in a subpoena to the plaintiff. Id. The plaintiff brought a claim under

section 1692e(14), but the court held that the allegations could not support a finding of materiality. Id.

As the court explained, “statements must be materially false or misleading to be actionable under the

FDCPA” and “a party is not strictly liable for minor, technical errors.” Id.; see also Cohen v. Rosicki,

Rosicki & Assocs., P.C., 897 F.3d 75, 86-87 (2d Cir. 2018) (misidentification of servicer as creditor in

letter sent to consumer was not materially deceptive); Roberts v. Carrington Mortgage Servs., LLC,

No. 19-cv-2355, 2020 WL 6565247, at *5 (N.D. Ill. Nov. 9, 2020) (alleged misidentification of note

holder in letter to plaintiff’s attorney was not material because it could not “have any effect on a

decision made by Plaintiff in connection with the Loan”).

        As in these cases, Plaintiff cannot allege that DMI’s use of a name other than its “true name”

is material. Plaintiff’s putative class claim should also be dismissed for this additional reason.



                                                    12
   Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 13 of 15 PageID #:223




III.   Plaintiff’s Individual Claim Under Section 1692c Additionally Fails Because DMI Did
       Not Know Plaintiff was Allegedly Represented by Counsel.

       In relevant part, section 1692c(a)(2) of the FDCPA provides that a debt collector may not

“communicate with a consumer . . . if the debt collector knows the consumer is represented by an

attorney with respect to such debt and has knowledge of, or can readily ascertain, such attorney’s

name and address . . .” 15 U.S.C. § 1692c(a)(2). Plaintiff alleges that DMI violated this section

by “contacting” Plaintiff “directly.” Cmplt. ¶¶ 35-36.

       However, the Seventh Circuit has held that liability under section 1692c(a)(2) depends on

the actual knowledge of the alleged debt collector and that the creditor’s knowledge may not be

“imputed” to the debt collector. Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004). In

this case, Plaintiff has not alleged and cannot plausibly allege that DMI knew she was allegedly

represented by counsel prior to sending the letters at issue. Accordingly, Plaintiff’s claim under

section 1692c should be dismissed for this additional reason. See Grubermann v. Seas & Assocs.,

LLC, No. 16-cv-04513, 2016 WL 4378975, at *3 (N.D. Ill. Aug. 17, 2016) (dismissing section

1692c(a)(2) claim because plaintiff could not allege that the debt collector had knowledge that

plaintiff was represented by counsel).

IV.    Any Amendment to Plaintiff’s FDCPA Claim Would be Futile.

       A court has “broad discretion to deny leave to amend . . . where the amendment would be

futile.” Indep. Gas & Serv. Stations Assocs., Inc. v. City of Chicago, 112 F. Supp. 3d 749, 758

(N.D. Ill. 2015) (quoting United States v. Sanford-Brown, Ltd., 788 F.3d 696, 706 (7th Cir.

2015)). “The opportunity to amend a complaint is futile if the complaint, as amended, would fail

to state a claim upon which relief could be granted.” Id. (quoting Gen. Elec. Capital Corp. v.

Lease Resolution Corp., 128 F.3d 1074, 1085 (7th Cir. 1997)).




                                               13
   Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 14 of 15 PageID #:224




       As explained above, Plaintiff fails to state a claim under the FDCPA because the letters at

issue were not sent in connection with the collection of a debt. Plaintiff cannot amend her

allegations to change the content or the legal significance of the letters. Accordingly, Plaintiff’s

FDCPA claims fail as a matter of law and cannot be cured through amendment. Therefore, the

Court should dismiss the Complaint with prejudice and without leave to further amend.

                                         CONCLUSION

       For the reasons set forth above, the Court should dismiss Plaintiff’s Complaint in its

entirety and with prejudice.



Dated: January 21, 2021                              Respectfully submitted,

                                              By: /s/ Christopher S. Comstock
                                                      Lucia Nale
                                                      Christopher S. Comstock
                                                      MAYER BROWN LLP
                                                      71 South Wacker Drive
                                                      Chicago, Illinois 60606-4637
                                                      Telephone: (312) 782-0600
                                                      Facsimile: (312) 701-7111
                                                      lnale@mayerbrown.com
                                                      ccomstock@mayerbrown.com

                                                     Attorneys for      Defendant    Dovenmuehle
                                                     Mortgage, Inc.




                                                14
   Case: 1:20-cv-06923 Document #: 16 Filed: 01/21/21 Page 15 of 15 PageID #:225




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on January 21, 2021, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will provide

copies to counsel of record in this case.



                                       By: /s/ Christopher S. Comstock
                                          Christopher S. Comstock
